Citation Nr: 1229486	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-07 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date prior to March 17, 2006, for the award of service connection for residuals of a neck injury, to include whether there was clear and unmistakable error ("CUE") in a May 1992 rating decision. 

2.  Entitlement to an effective date prior to March 17, 2006, for the award of service connection for ocular migraines (claimed as loss of center of sight), to include whether there was CUE in a July 1992 rating decision. 

3.  Entitlement to an effective date prior to March 17, 2006, for the award of service connection for peripheral neuropathy of the right hand, to include whether there was CUE in a May 1992 rating decision. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to July 1990. 

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Seattle, Washington.

In April 2010, the Veteran testified via video before an Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder.  That Judge is no longer with the Board.  Under VA regulations, a claimant is entitled to have a final determination of his or her claim made by the Veteran's Law Judge who conducted the hearing.  38 C.F.R. § 20.707 (2011).  Accordingly, in May 2012, the appellant was afforded the opportunity for a second hearing and testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered this claim.  In May 2010, the claim was remanded for additional development.  Thereafter, in an April 2011 Supplemental Statement of the Case ("SSOC"), the issues on appeal were denied and the claim was returned to the Board.  In March 2012, the claim was remanded to schedule the Veteran for the aforementioned May 2012 hearing before the Board.  

The record reflects that the appellant has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. 
§ 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In rating decisions dated May 1992 and July 1992, respectively, the RO denied the Veteran's original claims of entitlement to service connection for a residuals of a neck injury, peripheral neuropathy of the right hand, claimed as secondary to residuals of a neck injury and ocular migraines.  Although the Veteran appealed the May 1992 rating decision to the Board, which continued the denial of the claims, the Veteran did not perfect appeals of any of these claims.  Therefore, the May 1992 and July 1992 rating decisions appear to be final.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 3.160(d) , 20.200, 20.201, 20.302, 20.1103 (2011).  As such, they are only subject to reversal or amendment if they contain CUE.  38 C.F.R. 
§ 3.105(a).

In a February 2007 rating decision, the RO reopened the claim of entitlement to service connection for residuals of a neck injury and granted service connection for this claim, as well as the claims of entitlement to peripheral neuropathy of the right hand and ocular migraines; each claim was granted an effective date of March 17, 2006, the date the Veteran applied to reopen the claims.  See 38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  Service connection for residuals of a neck injury was based on the submission of new and material evidence, service connection for ocular migraines was established as directly related to her already-service-connected retinal atrophy, and service connection for peripheral neuropathy of the right hand was established as directly related to her already-service-connected residuals of a neck injury.  Accordingly, in the absence of CUE, the RO assigned the earliest possible effective dates for the respective claims.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  In March 2007, the Veteran filed a notice of disagreement with the effective dates assigned.  The appeal is now before the Board.  However, before addressing the merits of the effective date issues on appeal, the Board finds that additional development of the evidence is required. 

First, during the May 2012 hearing before the Board, the Veteran again asserted CUE in each of the claims, which is inextricably intertwined with the earlier effective date issues on appeal.  Specifically, the Veteran claims that, had her initial VA examinations not been inadequate, she would have been granted service connection for the claims in the first instance.  Accordingly, she claims that the effective dates for each claim should date back to July 2, 1990, the day following her separation from service.  Regardless, although the issue of CUE has been mentioned by the RO on several occasions in passing, it has not properly adjudicated the issue of whether there was CUE in the May 1992 and July 1992 rating decisions.  In this respect, the Board emphasizes that both rating decisions are final unless CUE is established with respect to the respective decisions.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011).  That is, if VA determines that the May and/or July 1992 rating decisions contain CUE, the decision(s) would no longer be final and will be reversed or amended.  For the purposes of authorizing benefits, the decision that constitutes a reversal of the prior decision on the grounds of CUE would have the same effect as if the correct decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).  Thus, if VA determines that there is CUE in either rating decision, an earlier effective date as to the respective claim could be assigned.

The Veteran's CUE challenges to the May and July 1992 rating decisions are therefore inextricably intertwined with her effective date claims, because finality presumes the absence of CUE, i.e., if a prior adjudication contains CUE, it did not become final.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, a favorable determination on the CUE claims could significantly affect the outcome of the earlier effective dates currently on appeal.  Some claims are so intimately connected that they should not be subject to piecemeal decision-making or appellate litigation.  See Smith v. Gober, 236 F.3d 1370 (Fed. Cir. 2001); Parker v. Brown, 
7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the Board finds it necessary to defer consideration of the currently perfected earlier effective date claims until the RO properly adjudicates the Veteran's CUE claims.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  

In addition, during the May 2012 hearing before the Board, the Veteran mentioned that she believed there were other VA treatment records that had not been obtained by the RO when the claims were originally processed that would have altered the outcome of the claims.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees, or submitted to VA by claimant, were "in contemplation of law, before the Secretary and the Board and should be included in the record.").   As such, an attempt should be made to ascertain and search for any VA treatment reports not currently of record that relate to the Veteran's original July 1990 claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should not remove tabs marking documents/evidence in the claims folder.

2.  The RO/AMC should obtain all available VA treatment records pertaining to the Veteran's residuals of a neck injury, ocular migraines and peripheral neuropathy of the right hand dated prior to July 1992 and associate with the claims folder.  Any negative response must also be associated with the claims folder.  

3.  Thereafter, adjudicate the issue of CUE in the May 1992 rating decision that denied entitlement to service connection for residuals of a neck injury and associated peripheral neuropathy of the right hand, and the issue of CUE in the July 1992 rating decision that denied service connection for ocular migraines.  

4.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


